Petition for Writ of Mandamus Dismissed and Opinion filed October 29, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00830-CR



                          IN RE HUNG TRAN, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                176th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1381395

                          MEMORANDUM OPINION

      On October 21, 2019, relator Hung Tran filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex. R. App. P.
52. In the petition, relator complains of the Harris County District Clerk’s failure to
locate and file an application for writ of habeas corpus regarding his felony
conviction that relator alleges he mailed to the District Clerk on February 27, 2019
and requests that the District Clerk be compelled to locate his alleged habeas
application.

      This court does not have mandamus jurisdiction over district clerks unless it
is shown that issuance of the writ is necessary to enforce our jurisdiction. See Tex.
Gov’t Code Ann. § 22.221(a), (b) (Supp.); In re Smith, 263 S.W.3d 93, 95 (Tex.
App.–Houston [1st Dist.] 2006, orig. proceeding). Relator has not shown that the
issuance of a writ is necessary to enforce this court’s jurisdiction.

      Jurisdiction of the mandamus relief that relator seek lies not with this court,
but with the Court of Criminal Appeals. Should an applicant find it necessary to
complain about the processing of application for writ of habeas corpus under article
11.07 of the Code of Criminal Procedure, the applicant may seek mandamus relief
from the Court of Criminal Appeals. See Benson v. Dist. Clerk, 331 S.W.3d 431
(Tex. Crim. App. 2011) (granting writ of mandamus against district clerk to compel
performance of ministerial duty to receive, file, and forward habeas corpus
application under article 11.07); Aranda v. Dist. Clerk, 207 S.W.3d 785, 786–87
(Tex. Crim. App. 2006) (orig. proceeding) (per curiam) (granting mandamus relief
when the district clerk failed to file post-conviction habeas application). In fact,
relator has a petition for writ of mandamus pending in the Court of Criminal Appeals,
asking that the District Clerk be compelled to forward his alleged habeas application.
See In re Hung Xuan Tran, No. WR-90,352-01, 2019 WL 4670756 (Tex. Crim. App.
Sept. 25, 2019).




                                           2
      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                       PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3